--------------------------------------------------------------------------------

PROMISSORY NOTE

FOR VALUE RECEIVED the undersigned hereby promises to pay to or to the order of
FC FINANCIAL SERVICES INC. (the "Lender") at 110 Jardin Drive Suite 13-14,
Concord, ON L4K 2T7, on the earlier of 90 days following completion of the
Acquisition of the Lender by the Borrower or November 8, 2006 (the “Maturity
Date”), the principal sum of $1,500,000 (US) together with interest thereon at
the rate of 10% per annum from the date of advancement of funds.

Should the undersigned commit an event of default under the terms and conditions
of the loan agreement between the undersigned and the Lender dated the 16th day
of May, 2006, as amended July 4, 2006, the principal sum remaining unpaid
together with interest thereon as aforesaid shall be due and payable forthwith
without demand and shall bear interest from the date of such default at the rate
of 2% per month, compounded monthly.

The undersigned waives presentment, demand, notice, protest and notice of
dishonour and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Promissory Note.

The undersigned agrees this Promissory Note may be negotiated, assigned,
discounted, or pledged by the Lender and in every case payment will be made to
the holder of this Promissory Note instead of the Lender upon notice being given
by the holder to the undersigned, and no holder of this Promissory Note will be
affected by the state of accounts between the undersigned and the Lender or by
any equities existing between the undersigned and the Lender and will be deemed
to be a holder in due course and for the value of the Promissory Note held by
him.

This Promissory Note shall supercede and replace all previous promissory notes
executed by the undersigned in favour of the Lender including the Promissory
Note dated May 16, 2006.

DATED at Vancouver, British Columbia, this 4th day of July, 2006.

ICP SOLAR TECHNOLOGIES INC.

Per:   /s/ Sass M. Peress
          Authorized Signatory

--------------------------------------------------------------------------------